OPINION CARMODY, Chief Justice. Defendant appeals from a'jury verdict' in a dispute between the parties over a' contract for the payment for electrical work. ■ ■ Plaintiff, an individual engaged in electrical contracting, contends that ' defendant contracted with him to do various' electrical work on the premises of defendant’s theater. However, it was admitted by plaintiff at oral argument that he possessed only an electrical contractor’s license, and not a contractor’s license as required by the Contractors’ License -Law, §§ 67-16-1 through 67-16-20, N.M.S.A! 1953.  This case is controlled by Martinez v. Research Park, Inc., 1965, 75 N.M. 672, 410 P.2d 200. Having an electrical contractor’s license does not exempt plaintiff from the requirements of the Contractors’ License Law. The action-is barred under. § 67-16-14, N.M.S.A. 1953, because of the lack of a contractor’s license. The judgment is reversed with directions to the district court to set aside its judgment and dismiss the complaint. It is so ordered. CHAVEZ and MOISE, JJ., concur.